—Judgment of the Supreme Court, New York County (Alvin Schlesinger, J.), rendered on March 12, 1987, which convicted the defendant, after a bench trial, of grand larceny in the third degree (Penal Law former § 155.30) and criminal possession of stolen property in the second degree (Penal Law former § 165.45) and sentenced him to concurrent lVít-to-3-year terms of imprisonment, unanimously modified, on the law and as a matter of discretion in the interests of justice, to the extent of reducing defendant’s convictions of grand larceny in the third degree and criminal possession of stolen property in the second degree, respectively, to convictions for petit larceny and criminal possession of stolen property in the fifth degree and defendant resentenced on the modified counts to time served, and except as so modified, the judgment is affirmed.
It is apparent on reargument that defendant was entitled to the benefit of the amendment to the Penal Law raising the monetary threshold for the commission of a class E felony from $250 to $1,000. Although the defendant’s offenses were committed before the subject amendment was enacted, the amendment’s ameliorative provisions were effective at the time of defendant’s trial and should have been applied (People v Behlog, 74 NY2d 237). "To preserve the criminal penalties previously in force and to inflict them after the law-making body has so determined and declared [that they are no longer appropriate] would serve no justifiable purpose” (People v Oliver, 1 NY2d 152, 161). Concur—Murphy, P. J., Kupferman, Sullivan, Ross and Smith, JJ.